        Case 5:20-cv-01156-DAE Document 5-1 Filed 10/30/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

 TEXAS PUBLIC RADIO,

        Plaintiff,

        v.                                         Civil Action No. 5:20-cv-01156-DAE
 U.S. DEPARTMENT OF AGRICULTURE,

        Defendant.


    [PROPOSED] ORDER GRANTING JOINT MOTION TO SET ANSWER DATE


       On this date, the Court considered the parties’ Joint Motion to Set Answer Date. Having

considered the Motion, the Court is of the opinion that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Set Answer Date is

GRANTED. United States Department of Agriculture’s answer will be due on the later of

December 4, 2020, or 14 days after Plaintiff files an Amended Complaint.



       Signed on this ___ day of ___________, 2020.



                                                  ____________________________________
                                                  DAVID A. EZRA
                                                  UNITED STATES DISTRICT JUDGE
          Case 5:20-cv-01156-DAE Document 5-1 Filed 10/30/20 Page 2 of 2




 AGREED:

 /s/ Kristin K. Bloodworth                 /s/ Thomas S. Leatherbury
 Kristin K. Bloodworth                     Thomas S. Leatherbury
 State Bar No. 24095848                    State Bar No. 12095275
 Matthew Mueller                           SMU DEDMAN SCHOOL OF LAW
 State Bar No. 24095592                    FIRST AMENDMENT CLINIC
 United States Attorney’s Office           3315 Daniel Avenue (75205)
 Western District of Texas                 P.O. Box 750116
 601 Northwest Loop 410, Ste. 600          Dallas, Texas 75275-0116
 San Antonio, Texas 78216                  Telephone: (214) 768-2562
 Telephone: (210) 384-7315                 Facsimile: (214) 768-1611
 Email: KBloodworth@usa.doj.gov            Email: thomasl@smu.edu
 Email: MMueller@usa.doj.gov
                                           Vinson & Elkins LLP
 Counsel for United States Department      2001 Ross Avenue, Suite 3900
 of Agriculture                            Dallas, Texas 75201
                                           Telephone: (214) 220-7792
                                           Facsimile: (214) 999-7792
                                           Email: tleatherbury@velaw.com

                                           Counsel for Texas Public Radio




US 7478236v.1
